Title: From Thomas Jefferson to Maria Prince Beckley, 1 January 1809
From: Jefferson, Thomas
To: Beckley, Maria Prince


                  
                     Madam 
                     
                     Washington Jan. 1. 1809.
                  
                  I recieved duly your favor of Dec. 13. and am really concerned that any uneasiness should have been given you on the subject of the claim therein mentioned. it was left in mr Barnes’s hands because it was through him that the original transaction passed. if he has used any urgency lately it must have proceeded from his knowledge that on my winding up my affairs here I should experience a very serious deficit which calls for more than all the resources I can bring to my aid: and were it not for the duty I owe others I should not trouble you on this subject. and even as it is, I wish the matter to be rested entirely on your convenience. on the return of your brothers from the W. Indies as you expect, if they will be so good as to notify to me when it will be convenient to them to make the paiment, (say within 6. months from their return) I will make an arrangement with some of those to whom I shall be in arrears here, to accomodate me with the same time. I hope that this will place you entirely at ease on this subject and that you will accept assurances of my great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               